DETAILED ACTION
This office action is responsive to communication filed on December 13, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 18 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velichko (US 2019/0349547).

	Consider claim 1, Velichko teaches:
	A digital pixel (figure 4A) comprising: 
	a photo diode (40) connected to a first node (i.e. the node above the photodiode (40) in figure 4A) and configured to generate an optical signal from an incident light (see paragraph 0030); 
	a storage diode (42) configured to store the optical signal in a second node (i.e. in the node above the storage diode (42) in figure 4A, see paragraph 0030); 
	a floating diffusion node (FD, 54) configured to output a detection signal based on the optical signal (see paragraph 0031); 
	a first transmission transistor (transfer transistor, 44) connected between the first and second nodes (see figure 4A), and configured to transmit the optical signal from the first node to the second node (i.e. according to TX1, paragraph 0030); 
	a second transmission transistor (transfer transistor, 56) connected between the second node and the floating diffusion node (54, see figure 4A), and configured to transmit the optical signal from the second node to the floating diffusion node (i.e. according to TX2, paragraph 0031, see figure 4A); 
	a discharge transistor (90) connected to the first node (see figure 4A) and configured to be turned on (i.e. via TX3) in a section in which the second transmission transistor (56) is turned on to discharge a parasitic charge generated in the first node (see TX3 and TX2 at t1 of figure 8, paragraphs 0037-0039 and 0053); and


	Consider claim 5, and as applied to claim 1 above, Velichko further teaches a deep trench isolation (DTI) region (isolation structure, 210, paragraph 0077, figure 13) formed on a lower portion of a channel through which an electric charge is transmitted between the photo diode (40) and the storage diode (42, see figure 13, paragraph 0078).

	Consider claim 6, and as applied to claim 5 above, Velichko further teaches that the DTI region (210) is a back-side DTI (BDTI) having a trench formed on a rear surface of the photo diode (40) toward a front surface of the photo diode (40, see figure 13, paragraphs 0077 and 0078).

	Consider claim 7, and as applied to claim 1 above, Velichko further teaches a second reset transistor (68) connected to the floating diffusion node (54, see figure 4A) and configured to reset the floating diffusion node (54, see paragraph 0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Velichko (US 2019/0349547) in view of Kashiwagi (US 2020/0092510).

	Consider claim 2, and as applied to claim 1 above, Velichko does not explicitly teach that the storage diode comprises a first region and a second region, and wherein the first transmission transistor comprises a first sub transmission transistor configured to transmit the optical signal from the first node to the first region, and a second sub 
	Kashiwagi similarly teaches a pixel circuit (figure 4) having a storage diode (Da, D) and transmission transistor (A1, A3), and further teaches that the storage diode comprises a first region (storage diode, Da) and a second region (storage diode, D), and wherein the first transmission transistor comprises a first sub transmission transistor (A1) configured to transmit the optical signal from the first node to the first region (Da), and a second sub transmission transistor (A3) configured to transmit the optical signal from the first region (Da) to the second region (D).  See figure 4, paragraphs 0069 and 0070.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the storage diode and first transmission transistor taught by Velichko be configured in the manner taught by Kashiwagi for the benefit of reducing dark current (Kashiwagi, paragraph 0071).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko (US 2019/0349547) in view of Mori et al. (US 2020/0204749).

	Consider claim 8, and as applied to claim 1 above, Velichko does not explicitly teach a comparison circuit configured to compare the detection signal and a reference signal, and to output a comparison signal.
	Mori et al. similarly teaches a digital pixel (figure 3) with a source follower transistor (SF1-Tr).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital pixel taught by Velichko include a comparison circuit as taught by Mori et al. for the benefit of enabling digital pixel signals to be read out using a global shutter (Mori et al., paragraphs 0010 and 0011).

	Consider claim 9, and as applied to claim 8 above, Velichko further teaches a source follower transistor (62, figure 4A) connected with the floating diffusion node (see figure 4A, paragraph 0031).
	However, Velichko does not explicitly teach that a capacitor is connected between the source follower transistor and an input terminal of the comparison circuit.
	Mori et al. similarly teaches a digital pixel (figure 3) with a source follower transistor (SF1-Tr) and a comparison circuit (221), and further teaches that a capacitor (CC) is connected between the source follower transistor (SF1-Tr) and an input terminal of the comparison circuit (i.e. to the inverting input terminal, paragraph 0100).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the source follower transistor taught by Velichko be coupled to a capacitor and comparison circuit as taught by Mori et al. for the benefit of enabling noise reduction and a high SNR to be achieved when illuminance is low (Mori et al., paragraph 0100).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Velichko (US 2019/0349547) in view of Mori et al. (US 2020/0204749), as applied to claim 8 above, and further in view of Kobayashi et al. (US 2019/0246054).

	Consider claim 10, and as applied to claim 8 above, the combination of Velichko and Mori et al. does not explicitly teach at least one first memory cell configured to store a first counting value corresponding to a first voltage level of the detection signal based on the comparison signal, and to output the first counting value through a plurality of transmission lines; and at least one second memory cell configured to store a second counting value corresponding to a second voltage level of the detection signal based on the comparison signal, and to output the second counting value through the plurality of transmission lines.
	Kobayashi et al. similarly teaches a digital pixel circuit (see figure 1) comprising a comparison block (30) having a plurality of comparators (301, paragraph 0045).
	However, Kobayashi et al. additionally teaches at least one first memory cell (first memory, 501) configured to store a first counting value corresponding to a first voltage level of the detection signal based on the comparison signal (see paragraphs 0055 and 0056), and to output the first counting value through a plurality of transmission lines (see figure 1, paragraph 0051); and at least one second memory cell (second memory, 502) configured to store a second counting value corresponding to a second voltage level of the detection signal based on the comparison signal (see paragraphs 0057 and 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital pixel taught by the combination of Velichko and Mori et al. comprise at least one first memory cell and at least one second memory cell as taught by Kobayashi et al. for the benefit of enabling suppressing of a decrease in frame rate and extending dynamic range (Kobayashi et al., paragraph 0008).

Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0111461) in view of Kobayashi et al. (US 2017/0094202).

	Consider claim 11, Ahn et al. teaches:
	A digital pixel (see figures 1 and 8) comprising:
	an optical signal generator (photo diode, 730) configured to generate a first optical signal from an incident light in a first section (see paragraphs 0100 and 0063, “Tint” between T1’ and T4 in figure 9); 
	an optical signal storage (storage diode, 740) configured to receive the first optical signal from the optical signal generator (730) and to store the first optical signal in a second section (see figure 8, paragraphs 0103 and 0147, and “SS” between T4 and T4’ in figure 9); 
	a detection signal outputter (source follower, SF) configured to receive the first optical signal from the optical signal storage (740, i.e. via the transfer transistor TX, 544, 
	a discharger (overflow transistor, OX) configured to discharge a second optical signal generated from the optical signal generator in the third section (i.e. due to OS being pulsed high between T8 and T9 in figure 9, paragraph 0149).
	However, Ahn et al. does not explicitly teach that the discharger is activated by at least two different discharge voltage levels.
	Kobayashi et al. similarly teaches a pixel structure (figure 11) having a discharger (discharge transistor, 15) operated via a discharge control line (OFG, paragraph 0143).
	However, Kobayashi et al. additionally teaches that the discharger (15) is activated by at least two different discharge voltage levels (e.g. a high voltage level (H) and an intermediate voltage level (M22), figure 14, paragraphs 0162, 0163 and 0165).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the discharger taught by Ahn et al. be activated by at least two different discharge voltage levels as taught by Kobayashi et al. for the benefit of effectively reducing the occurrence of pseudo-smear (Kobayashi et al., paragraphs 0048 and 0049).

	Consider claim 12, and as applied to claim 11 above, Ahn et al. further teaches that the optical signal generator (730), the optical signal storage (740), and the discharger (OX) comprise a photo diode, a storage diode, and a discharge transistor, respectively (see figure 8), wherein the digital pixel further comprises: a first transmission transistor (storage transistor, SX) configured to transmit the first optical 

	Consider claim 18, Ahn et al. teaches:
	An image sensor (see figure 1) comprising: 
	a digital pixel array configured to sense an optical signal from an outside, and comprising a plurality of digital pixels each configured to output a digital pixel signal based on the optical signal (see figure 1); 
	a pixel driver (e.g. row driver, 130) configured to output a control signal for controlling the digital pixel array (see paragraph 0065); and 
	a digital logic circuit (image signal processor, 210) configured to perform digital signal processing with respect to the digital pixel signal received from each of the plurality of digital pixels of the digital pixel array (see paragraph 0071), wherein each of the plurality of digital pixels comprises:
	an optical signal generator (photo diode, 730) configured to generate a first optical signal from an incident light in a first section (see paragraphs 0100 and 0063, “Tint” between T1’ and T4 in figure 9); 
	 an optical signal storage (storage diode, 740) configured to receive the first optical signal from the optical signal generator (730) and to store the first optical signal 
	a detection signal outputter (source follower, SF) configured to receive the first optical signal from the optical signal storage (740, i.e. via the transfer transistor TX, 544, figure 8), and to output a detection signal based on the first optical signal in a third section (e.g. between T8 and T9 in figure 9, paragraphs 0155 and 0156); and 
	a discharger (overflow transistor, OX) configured to discharge a second optical signal generated from the optical signal generator in the third section (i.e. due to OS being pulsed high between T8 and T9 in figure 9, paragraph 0149).
	However, Ahn et al. does not explicitly teach that the discharger is activated by at least two different discharge voltage levels.
	Kobayashi et al. similarly teaches a pixel structure (figure 11) having a discharger (discharge transistor, 15) operated via a discharge control line (OFG, paragraph 0143).
	However, Kobayashi et al. additionally teaches that the discharger (15) is activated by at least two different discharge voltage levels (e.g. a high voltage level (H) and an intermediate voltage level (M22), figure 14, paragraphs 0162, 0163 and 0165).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the discharger taught by Ahn et al. be activated by at least two different discharge voltage levels as taught by Kobayashi et al. for the benefit of effectively reducing the occurrence of pseudo-smear (Kobayashi et al., paragraphs 0048 and 0049).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0111461) in view of Kobayashi et al. (US 2017/0094202), as applied to claim 12 above, and further in view of Kashiwagi (US 2020/0092510).

	Consider claim 13, and as applied to claim 12 above, the combination of Ahn et al. and Kobayashi et al. does not explicitly teach that the first transmission transistor is configured to transmit the first optical signal to a first region of the storage diode, and wherein the digital pixel further comprises a third transmission transistor configured to transmit the first optical signal from the first region to a second region of the storage diode in the second section.
	Kashiwagi similarly teaches a pixel circuit (figure 4) having a storage diode (Da, D) and first transmission transistor (A1), and further teaches that the first transmission transistor (A1) is configured to transmit the first optical signal to a first region of the storage diode (storage diode, Da), and wherein the digital pixel further comprises a third transmission transistor (A3) configured to transmit the first optical signal from the first region (Da) to a second region (storage diode, D) of the storage diode in the second section (see paragraphs 0069 and 0070, figures 3 and 4).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital pixel taught by the combination of Ahn et al. and Kobayashi et al. be configured in the manner taught by Kashiwagi for the benefit of reducing dark current (Kashiwagi, paragraph 0071).


	Kashiwagi further teaches that the third transmission transistor (A3) is gated with a voltage (BG) having a first level in a first sub section of the second section, and is gated with a voltage (BG) having a second level in a second sub section after the first sub section of the second section, and wherein the first level is higher than the second level (See figure 3.  The third transistor is gated with a voltage (BG) that has a high level (i.e. first level) followed by a low level (i.e. second level) prior to shifting charge to the floating diffusion via SH.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the third transistor taught by the combination of Ahn et al., Kobayashi et al. and Kashiwagi be operated in the manner taught by Kashiwagi for the benefit of reducing dark current (Kashiwagi, paragraph 0071).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0111461) in view of Kobayashi et al. (US 2017/0094202), as applied to claim 18 above, and further in view of Kim (US 2018/0114806).

	Consider claim 19, and as applied to claim 18 above, the combination of Ahn et al. and Kobayashi et al. does not explicitly teach that two digital pixels of the plurality of digital pixels share the detection signal outputter.

	However, Kim additionally teaches that two digital pixels (PX1, PX2) of the plurality of digital pixels share the detection signal outputter (DX, see figure 2, paragraph 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have two of the digital pixels taught by the combination of Ahn et al. and Kobayashi et al. share the detection signal outputter as taught by Kim for the benefit of reducing the number of parts.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0111461) in view of Kobayashi et al. (US 2017/0094202), as applied to claim 18 above, in view of Matsumoto et al. (US 2019/0081100).

	Consider claim 20, and as applied to claim 18 above, the combination of Ahn et al. and Kobayashi et al. does not explicitly teach that each of the plurality of digital pixels comprises: a comparison circuit configured to compare the detection signal and a reference signal, and to output a comparison signal; and a memory circuit configured to store the digital pixel signal which is a counting value of the detection signal based on the comparison signal, and to output the digital pixel signal through a plurality of transmission lines, wherein the digital logic circuit comprises a sensing amplifier configured to sense the digital pixel signal of each of the plurality of digital pixels through the plurality of transmission lines.

	a comparison circuit (comparison unit, 30, paragraph 0037) configured to compare the detection signal and a reference signal, and to output a comparison signal (see paragraph 0044); and 
	a memory circuit (signal storage unit, 41) configured to store the digital pixel signal which is a counting value of the detection signal based on the comparison signal (“the signal storage unit 41 stores the count value corresponding to the elapsed time from the time point of the start of comparison by the comparison unit 30 to the time point of output of the comparison result as a digital signal corresponding to the photoelectric conversion signal” paragraph 0044), and to output the digital pixel signal through a plurality of transmission lines (e.g. line 122, see paragraph 0040 and 0042), 
	wherein the digital logic circuit comprises a sensing amplifier (sense amp, 300, figure 5) configured to sense the digital pixel signal of each of the plurality of digital pixels through the plurality of transmission lines (122, see paragraph 0042).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of digital pixels taught by the combination of Ahn et al. and Kobayashi et al. be configured in the manner taught by Matsumoto et al. for the benefit of enabling the processing of signal outputted from all photodiodes at high speed (Matsumoto et la., paragraph 0002).


Allowable Subject Matter
Claims 3, 4 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, the prior art of record does not teach nor reasonably suggest that the discharge transistor is gated with a first discharge voltage in a section in which the photo diode is reset by the first reset transistor, and is gated with a second discharge voltage in a section in which the second transmission transistor is turned on and transmits the optical signal from the second node to the floating diffusion node, and wherein the second discharge voltage has a different level from that of the first discharge voltage, in combination with the other elements recited in parent claim 1.

	Claim 4 is contains allowable subject matter as depending from an allowed claim 3.

	Consider claim 15, the prior art of record does not teach nor reasonably suggest a first reset transistor configured to reset the photo diode, wherein the discharge transistor is gated with a voltage having a third level in a section in which the photo diode is reset by the first reset transistor, and is gated with a voltage having a fourth 

	Claims 16 and 17 contain allowable subject matter as depending from claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696